Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 1 of 14




                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLORADO

     Civil Action No.


     Dulcie Austin,

     Plaintiff,

     v.

     Garfield County, Colorado,

     Defendant.


                               COMPLAINT AND JURY DEMAND


             COMES NOW the Plaintiff, Dulcie Austin, and for her Complaint & Jury

     Demand states:

                                        I. INTRODUCTION

             1.       This civil action is brought by Plaintiff Dulcie Austin (“Plaintiff” or “Ms.

     Austin”).    Ms. Austin was hired by the Defendant Garfield County, Colorado

     (“Defendant”) to work as a Manager who Supervised Case Workers and Social Workers.

     Ms. Austin’s case is brought pursuant to the Age Discrimination in Employment Act of

     1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”); Title VII of the Civil Rights Act

     of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”); Title I of the Americans

     with Disabilities Act of 1990, 42 U.S.C. 12111, et seq., and Title V, Section 503 of the

     Act, 42 U.S.C. 12203 (“ADA”); and the Colorado Anti-Discrimination Act (“CADA”).

     Ms. Austin was, at all times relevant, a citizen and resident of the State of Colorado. This

     mixed motive case is factually based upon the Defendant’s pattern and practice of



                                                  -1-
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 2 of 14




     discrimination, harassment, and retaliation. As set forth more fully below, Ms. Austin

     alleges that the Defendant discriminated and harassed her because an of her age, gender, and

     disability; and the Defendant retaliated against her when she complained of the

     discrimination, harassment, and retaliation in violation of applicable antidiscrimination and

     retaliation laws.

                                 II. JURISDICTION AND VENUE

             2.      This Court has jurisdiction in that this case is brought pursuant to 29

     U.S.C. § 621, et seq.; 42 U.S.C. § 2000e et seq.; and 42 U.S.C. 12111, et seq.

     Jurisdiction over the Plaintiff’s claims is invoked pursuant to 42 U.S.C. § 2000e-5, 42

     U.S.C. § 12117, and 28 U.S.C. § 1331; The Equal Pay Act of 1963; and supplemental

     jurisdiction pursuant to 28 U.S. Code § 1367.

             3.      Venue is proper in that all the employment practices alleged to be

     unlawful were committed within the State of Colorado.

                                            III.   PARTIES

             4.      Ms. Austin is a female with known disabilities who was over 40 years old

     at all times relevant.

             5.      Plaintiff is and at all times relevant was a resident of the State of

     Colorado. She was hired by Defendant in or about September, 2014.

             6.      Plaintiff was within the protected class of persons under the ADEA, ADA,

     Title VII and the CADA at the times that she was subjected to discrimination,

     harassment, disparate treatment, and retaliation.

             7.      The Defendant was Ms. Austin’s “employer” as defined by or applicable

     to the ADEA, ADA, Title VII and the CADA. Ms. Austin filed charges of discrimination

     with the EEOC in or about January, 2020, which was within 180 days of the date that Ms.


                                                   -2-
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 3 of 14




     Austin was informed that she was going to be terminated, which, upon information and

     belief, was on or about July 23, 2019. The U.S. Department of Justice

     Civil Rights Division issued Ms. Austin a “NOTICE OF RIGHT TO SUE WITHIN 90

     DAYS” Letter dated January 25, 2021 pursuant to Title I of the Americans with

     Disabilities Act of 1990, 42 U.S.C. 12111, et seq., and, Title V, Section 503 of the Act,

     42 U.S.C. 12203. On January 25, 2021 the U.S. Department of Justice issued a second

     “NOTICE OF RIGHT TO SUE WITHIN 90 DAYS” letter pursuant to Title VII of the

     Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et seq. This complaint is being

     filed with this Court within 90 days of receipt of the aforementioned notices, as is

     required thereby.

            8.      The Defendant employed more than 25 employees.

            9.      At all times relevant, Plaintiff was qualified for her position as a Manager.

            10.     At all times relevant, Plaintiff had been performing her job satisfactorily.

                                IV. GENERAL ALLEGATIONS

            11.     During Ms. Austin’s employment with the Defendant, she was subjected

     to a pattern and practice of discrimination, harassment and retaliation because of her age,

     gender, and disability.

            12.     Upon information and belief, Defendant employees who were not in the

     protected age group, who were not of her gender and were not disabled received more

     favorable treatment than Ms. Austin with respect to working conditions, pay, other terms

     and conditions of employment.




                                                 -3-
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 4 of 14




             13.     Upon information and belief, Ms. Austin received less favorable treatment

     than other employees of the Defendant who were not of age, gender and who had

     disabilities.

             14.     Plaintiff was subjected to an atmosphere that condoned and encouraged

     discrimination against her based upon her gender, age, and disability, and she frequently

     faced hostile working environments.

             15.     When Ms. Austin complained about the discrimination, harassment, and

     hostile work environment, she faced retaliation,

             16.     The discrimination, harassment and retaliation to which Ms. Austin was

     subjected included:

         a. On July 10, 2019, Ms. Austin was wrongfully placed on paid administrative leave

         and was wrongfully terminated on or about July 23, 2019

         b. The Defendant wrongfully and inappropriately claimed that Ms. Austin was

         terminated as a result of a complaint filed by a client that was being assessed for child

         abuse and neglect. The client complaint lacked merit. The client went on to file

         charges of discrimination with the Civil Rights Commission, which Ms. Austin

         understood were filed because a Garfield County Director and Administrator did not

         follow-up with the client. To the extent of Ms. Austin’s knowledge, no disciplinary

         action was taken against the Director and/or Administrator who had failed to follow

         up. Prior to being terminated, Ms. Austin had already received a verbal reprimand for

         allegedly having been unnecessarily harsh with the client in a Family Engagement

         Meeting. Additionally, Mr. Lawson and other Managers had also been alleged by

         clients and staff to be harsh in Family Engagement Meetings during the same time




                                                 -4-
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 5 of 14




        period and they were not sanctioned or reprimanded. Ms. Austin was essentially

        made the scape goat or fall person.

        c. One of the Defendant’s motivations for Ms. Austin’s termination was retaliation

        because of her past claims of hostile work environment; and because Ms. Austin had

        refused to participate in the attempts to terminate her Lead Caseworker, Tracy Kahl,

        who was at 69 years old at the time. In or about March and April of 2019, Ms. Austin

        was informed by Garfield County management that the motivation behind the

        attempted termination of Ms. Kahl through forced retirement was because of Ms.

        Kahl’s age. Ms. Austin voiced her concern about and objected to the age

        discrimination that was taking place and refused to participate in it.

        d. The Defendant Garfield County violated the Equal Pay Act, and discriminated

        against Ms. Austin because of her gender, female, by paying a male counterpart,

        Manager Jeff Lawson, who did not have Ms. Austin’s experience or skill, at a higher

        rate of pay than Ms. Austin. Ms. Austin and her male counterpart were hired at about

        the same time and for the same position in 2014. In addition, Ms. Austin was

        terminated while the less skilled male employee was not terminated, thereby further

        discriminating against Ms. Austin based upon her sex.

        e. Ms. Austin complained to management about her male counterpart who was hired

        the same year (2014) in which Ms. Austin was hired, because he was sabotaging her

        work and continually harassing Ms. Austin and creating a hostile work environment,

        including by pulling headsets off her staff; making fun of the way that Ms. Austin

        walked due to her disability; and other harassing conduct. The Defendant’s

        management refused to take action against the male counterpart who was not disabled




                                                -5-
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 6 of 14




        for his harassing, disparaging and discriminatory conduct. Instead, Defendant’s

        management gave Ms. Austin’s male counterpart larger pay raises than were given to

        Ms. Austin and retaliated against Ms. Austin for complaining about the hostile work

        environment created by her male counterpart by providing Ms. Austin with lower pay

        raises and otherwise retaliating against her.

        f. The Defendant further discriminated against Ms. Austin because of her gender

        and disability in favoring her male counterpart by:

           i.      Not assigning him front line staff due to concerns regarding his

           questionable decision-making abilities and his desire not to have to work long

           hours like the rest of the Managers, through September 2018.

           ii.     Further favoring her male counterpart by having him supervise office

           staff, hotline Case Managers and the supervised visitation program. By

           comparison, Ms. Austin was required to supervise front line Caseworkers and

           court cases as well as the Family Engagement Program and staff which were

           significantly more difficult assignments.

           iii.    While her male counterpart was assigned the less stressful and easier

           supervisory responsibilities, he wrongfully received consistently higher

           performance evaluation scores than Ms. Austin at a time when she was required to

           perform work that Mr. Lawson, her male counterpart, was deemed unfit for.

           iv.     During the last 9 months of Ms. Austin’s employment, her male

           counterpart Mr. Lawson was forced to work with front line case workers so that

           the workload could be more balanced for all. Mr. Lawson was not pleased with

           this decision and began a harassment campaign against Ms. Austin that included




                                                -6-
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 7 of 14




           inappropriate comments directed towards Ms. Austin, sabotaging Ms. Austin’s

           programs, publicly humiliating Ms. Austin, and her staff and generally creating a

           hostile work environment. Ms. Austin notified Garfield County management

           about the harassing and inappropriate behavior of her male counterpart on several

           occasions, to no avail.

           v.     In November 2018, Ms. Austin further complained of the hostile work

           environment in a meeting attended by Garfield County management. Garfield

           County management listened to Mr. Lawson’s concerns about his reputation

           being tarnished but refused to listen to Ms. Austin’s complaints regarding the

           hostile work environment. In retaliation, Ms. Austin was sanctioned in

           performance pay, harshly disciplined and shamed by Garfield County

           Management.

           vi.    In December of 2018, Ms. Austin was sanctioned in her performance pay,

           and was harshly disciplined and demeaned when she again raised the fact that Mr.

           Lawson had been creating a hostile work environment. Because Garfield County

           Management had a long history of retaliation against Ms. Austin, Ms. Austin

           quickly retracted her claims even though she was informed, upon information and

           belief, that they were found to be true in an investigation conducted by Garfield

           County Human Resources.

           vii.   Garfield County management not only failed to address the foregoing

           issues with Mr. Lawson, but Ms. Austin learned that her male counterpart was,

           upon information and belief, given a larger pay increase than she was.




                                              -7-
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 8 of 14




        g. Additional Disability and/or gender discrimination and retaliatory against Ms.

            Austin by the Defendant included:

            i.      Ms. Austin was denied accommodations, and her termination was

            motivated, in substantial part, because of her disabilities and the Defendant’s

            refusal to reasonably accommodate Ms. Austin.

            ii.     Garfield County Management discriminated against and harassed

            employees with disabilities, including Ms. Austin. The harassment and

            discrimination included Garfield County management asking Ms. Austin for her

            medication list, proof of her disabilities and documentation about Rheumatoid

            Arthritis.

            iii.    Garfield County management had made it part of a plan that Ms. Austin

            complete a master’s in social work program at her own expense, which was

            included in her performance evaluations and was discriminatory. By comparison,

            Ms. Austin’s male counterpart, Jeff Lawson, who did not have a disability, had

            the same educational status as Ms. Austin and was not requested or required to

            further his education at his own expense.

            iv.     Having been part of the Defendant’s Management Team, Ms. Austin

            became aware of many of the Defendant’s hiring and firing practices. Ms. Austin

            observed that Garfield County management had the objective or goal of taking

            discriminatory action against employees with disabilities so that they would "get

            out of here".

            17.     As a consequence of the unlawful discrimination, harassment and

     retaliation willfully and wantonly perpetrated by the Defendant, including wrongfully




                                                -8-
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 9 of 14




     terminating her, Ms. Austin has suffered substantial harm and damage, both economic

     and non-economic, including but not limited to lost wages, lost benefits, damage to her

     career and future, lost earning capacity, and other harm and damage.

             18.     Ms. Austin seeks to recover compensatory and punitive/liquidated

     damages in the greatest amounts lawfully recoverable in that the Defendant’s conduct

     was willful, wanton and/or in reckless disregard of the rights or sensibilities of Ms.

     Austin. Plaintiff also seeks to recover past and future economic/pecuniary damages and

     losses, including lost wages, lost benefits and perquisites of employment, harm and

     damage to her career and future, emotional pain, suffering, embarrassment, shame,

     humiliation, inconvenience, mental anguish, loss of enjoyment of life and other non-

     pecuniary losses, including as outlined elsewhere herein. Plaintiff seeks appropriate

     equitable relief. Plaintiff is also seeking attorney’s fees, costs, interest, expert witness

     fees and costs, and all other compensation and amounts as are lawfully recoverable.

                                  FIRST CLAIM FOR RELIEF
                           (Sex/Gender Discrimination and Harassment
                              in Violation of Title VII & the CADA)

             19.     Plaintiff hereby incorporates all other allegations of this Complaint and Jury

     Demand as though fully incorporated herein.

             20.     Defendant knowingly and intentionally engaged in a pattern and practice

     of discrimination and harassment against Plaintiff because of her gender, and, as a result

     of the Plaintiff’s opposition of unlawful discrimination, examples of which are as set

     forth above. In addition, Ms. Austin was subjected to other discriminatory, harassment

     and unlawful treatment.

             21.     Ms. Austin was subjected to disparate treatment and retaliation as a result

     of her gender/sex; and her opposing unlawful discrimination, including as outlined


                                                   -9-
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 10 of 14




     herein-above. A determining and motivating factor in the Defendant’s treatment of

     Plaintiff was her gender/sex. As a result, the Defendant deprived Ms. Austin of her

     lawful rights in violation of Title VII and the CADA.

            22.     The male employee who was her counterpart was not subjected to the

     same or similar adverse treatment as Plaintiff.

            23.     Defendant knowingly and intentionally engaged in a pattern and practice

     of discrimination and harassment against the Plaintiff. The acts of the Defendant were in

     willful, wanton and/or reckless disregard of the rights or sensibilities of Plaintiff and have

     caused harm, damage, and great suffering to Plaintiff.

            24.     Upon information and belief, Plaintiff was wrongfully discharged as a

     result of the Defendant’s unlawful conduct.

            25.     Plaintiff has suffered and will continue to suffer economic losses due to

     the unlawful conduct set forth above, as well as non-economic injuries, including

     emotional harm and distress.

                                     SECOND CLAIM FOR RELIEF
                            (Disability Discrimination and Harassment
                              in Violation of the ADA & the CADA)

            26.     Plaintiff hereby incorporates all other allegations of this Complaint and Jury

     Demand as though fully incorporated herein.

            27.     Plaintiff was, at all times relevant, disabled or perceived as disabled within

     the meaning of the ADA and covered by the ADA and the CADA.

            28.     At relevant times, Plaintiff was qualified for her job with Defendant

     because she could perform all of the essential functions of her job with or without

     reasonable accommodation.




                                                 - 10 -
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 11 of 14




             29.     The Defendant knowingly and intentionally engaged in a pattern and

     practice of discrimination against Plaintiff because of her disability and as a result of

     Plaintiff opposing unlawful discrimination, including as set forth above; and other

     discriminatory and unlawful treatment.

             30.     Plaintiff was subjected to disparate treatment and retaliation as a result of

     her disability, and Plaintiff’s opposing unlawful discrimination, including as outlined

     herein-above. A Determining and co-motivating factor in the Defendant’s treatment of

     Plaintiff was her disability.

             31.     Employees of the Defendant who were not disabled were not subjected to

     the same or similar adverse treatment as Plaintiff.

             32.     The Defendant knowingly and intentionally engaged in a pattern and

     practice of discrimination against Plaintiff. The acts of the Defendant were in willful,

     wanton and/or reckless disregard of the rights or sensibilities of Plaintiff, and have caused

     harm, damage and great suffering to Plaintiff.

             33.     Plaintiff has suffered and will continue to suffer economic losses due to

     the discriminatory conduct set forth above, as well as non-economic injuries, including

     emotional harm and distress.

             34.     The acts of the Defendant were in willful, wanton and/or reckless

     disregard of the rights or sensibilities of Plaintiff, causing harm, damage and great

     suffering by Plaintiff. In addition, Plaintiff has suffered lost wages, lost benefits, and

     other perquisites of employment.

                                THIRD CLAIM FOR RELIEF
                           (ADEA Retaliation & Violation of the CADA)




                                                 - 11 -
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 12 of 14




            35.     Plaintiff hereby incorporates all other allegations of this Complaint and Jury

     Demand as though fully incorporated herein.

            36.     Plaintiff was retaliated against by the Defendant for opposing and refusing

     to support and cooperate with the unlawful discrimination against an older worker when

     the Defendant sought the assistance and support of Plaintiff in terminating an older

     employee because of the older employee’s age.

            37.     The adverse treatment of Plaintiff as set forth in her complaint, and her

     termination, was motivated in substantial part by Ms. Austin opposing unlawful age

     discrimination as described above.

            38.     The acts of the Defendant were in willful, wanton and/or reckless

     disregard of the rights or sensibilities of Plaintiff, causing harm, damage and great

     suffering by Plaintiff. In addition, Plaintiff has suffered lost wages, lost benefits, and

     other perquisites of employment.

                                 FOURTH CLAIM FOR RELIEF
                                (Equal Pay Act & CADA Violation)

            39.     Plaintiff hereby incorporates all other allegations of this Complaint and Jury

     Demand as though fully incorporated herein.

            40.     Plaintiff was compensated at a lower rate of pay and received smaller pay

     raises than her male counterpart who was less capable and not as skillful as she was, for

     her performing substantially equal work, and more.

            41.     Plaintiff and her male counterpart performed jobs that required

     substantially equal skill, effort and responsibility performed under similar working

     conditions




                                                 - 12 -
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 13 of 14




            42.     The Defendant willfully, wantonly, and intentionally violated the Equal

     Pay Act to the financial harm and detriment of Plaintiff, thereby entitling Plaintiff to

     recover damages in accordance with the remedies available pursuant to the Equal Pay Act

     and the CADA.

            WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in

     her favor and against Defendant, and award the following relief:

            a.      Enjoin Defendant from engaging in discriminatory conduct barred by

                    Federal law and place the Plaintiff in a position with the Defendant to

                    which she should have been promoted, with full seniority, benefits and

                    perquisites of employment; or alternatively, that Plaintiff be awarded

                    appropriate front pay and benefits through retirement; and require that the

                    Defendant begin a program of sensitivity training and the Court appoint an

                    independent third party to undertake education and training, including

                    sensitivity training, relative to anti-discrimination; that this Court

                    undertake to monitor, or appoint an independent third party to monitor the

                    future EEO compliance of the Defendant; and order other appropriate

                    equitable relief including injunctive and/or declaratory relief;

            b.      Compensatory and consequential economic and non-economic damages,

                    including back pay and benefits and perquisites of employment, and in the

                    event the Defendant should refuse to hire Plaintiff, for appropriate front

                    pay;

            c.      Punitive and/or liquidated damages as may be allowed by law;

            d.      Pre-judgment and post-judgment interest at the highest lawful rate;




                                                 - 13 -
Case 1:21-cv-00726-PAB-KLM Document 1 Filed 03/11/21 USDC Colorado Page 14 of 14




           e.     Attorneys’ fees and costs of this action, including expert witness fees, as

                  appropriate; and

           f.     Any such further relief as justice allows.

        PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

           Respectfully submitted this 10th day of March 2021.



                                                        Andrew T. Brake,Digitally
                                                                           P.C.   signed by Andrew T.
                                                        Andrew T. Brake Brake
                                                                         Date: 2021.03.10 12:13:38 -07'00'
                                                        By: s/Andrew T. Brake
                                                        Andrew T. Brake, Reg. No. 12021
                                                        3615 S. Tamarac Drive, Suite 200
                                                        Denver, CO 80237
                                                        Phone:303-806-9000
                                                        Fax: 888-236-7709
                                                        atbrake@gmail.com
                                                        Attorney for Plaintiff




                                              - 14 -
